Citation Nr: 1711316	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  07-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case was most previously before the Board in April 2016.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hypertension had its onset within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he had hypertension during or shortly after his active service, and has also asserted that his hypertension is related to his obesity that was diagnosed during service.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hypertension may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record confirms that the Veteran has a current diagnosis of essential hypertension, and VA records (such as an October 2013 VA hypertension examination) have indicated that the Veteran's hypertension diagnosis has been established since at least 1973.

The Veteran's blood pressure was recorded as 136/78 on his August 1968 service entrance examination and was recorded as 124/86 on his service separation examination.  In a June 2016 statement the Veteran indicated that in the midst of VA treatment in May 2016 he had seen or been told that his military records "in the computer" contained a note indicating that a service treatment record had reflected a blood pressure reading of 136/77.  As noted by the Veteran's June 2012 statement, and as shown by review, the Veteran's service treatment records contain few blood pressure readings, and there appears to be no instance of any consecutive blood pressure readings taken during service.

The Veteran has provided a competent and credible account (including in statements received in May 2016 and June 2016) of having been prescribed Dyazide by a private physician (now deceased, with records unavailable) since 1971.  In a statement received in October 2011 the Veteran indicated that he began taking Dyazide around November 1971.  This account is essentially supported by October 2011 and November 2011 statements from the Veteran's sisters (MC and VT) and a December 2011 statement from an acquaintance, JG.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension had its onset within one year of service discharge to a compensable degree.  In making this determination, the Board notes that the Veteran had elevated blood pressure readings during service, and VA has conceded that he was diagnosed with hypertension reasonably shortly following service.  Further, the Veteran's statements have been consistent concerning his post-service hypertension-related treatment and symptomatology.  While there is no positive medical nexus opinion, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as basis to establish the claim.  The Board notes that in this case the Veteran is not providing a medical opinion but is simply stating what he experienced and observed (i.e., taking blood pressure medication beginning in 1971) concerning his post-service treatment for hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Board notes in passing that the Veteran's personnel records indicate that the Veteran received training and served as a pharmacy specialist during his active service.

In sum, the Veteran has provided a competent and credible account of having had hypertension within one year of his service separation, and service connection is warranted for hypertension.


ORDER

Service connection for hypertension is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


